                                                                                Page 1 of 4




              IN THE UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF FLORIDA
                          PANAMA CITY DIVISION


UNITED STATES OF AMERICA

v.                                              CASES NO. 5:12cr9-RH-HTC
                                                          5:16cv221-RH-HTC
DIANA M. GONZALEZ,

                  Defendant.

________________________________/


                   ORDER DENYING THE § 2255 MOTION AND
                  DENYING A CERTIFICATE OF APPEALABILITY


         The defendant Diana M. Gonzalez has moved under 28 U.S.C. § 2255 for

relief from her judgment of conviction. The motion is before the court on the

magistrate judge’s report and recommendation, ECF No. 547. No objections have

been filed.

         Ms. Gonzalez seeks relief under United States Sentencing Guidelines

Amendment 794. That amendment addresses a defendant’s role in the offense of

conviction. Ms. Gonzalez asserts her range would have been lower had the

amendment been in effect when she was sentenced. That is unlikely, but it does not

matter, because Amendment 794 has not been made retroactive. A court cannot

reduce a sentence based on this amendment.



Cases No. 5:12cr9-RH-HTC and 5:16cv221-RH-HTC
                                                                                     Page 2 of 4




         Under 18 U.S.C. § 3582(c), a district court “may not modify a term of

imprisonment once it has been imposed,” subject to specific exceptions. The only

exception dealing with guideline amendments provides:

                     [I]n the case of a defendant who has been sentenced to a
              term of imprisonment based on a sentencing range that has
              subsequently been lowered by the Sentencing Commission . . . the
              court may reduce the term of imprisonment, after considering the
              factors set forth in section 3553(a) to the extent that they are
              applicable, if such a reduction is consistent with applicable policy
              statements issued by the Sentencing Commission.

Id. § 3582(c)(2) (emphasis added).

         The “applicable policy statements issued by the Sentencing Commission,”

within the meaning of § 3582(c)(2), are set out in United States Sentencing

Guidelines Manual § 1B1.10. That section lists the amendments that may be

applied retroactively—that is, the amendments under which a court may reduce a

sentence that has already been imposed.

         The Commission has not added Amendment 794 to the list of retroactive

amendments. A court thus may not reduce a sentence under Amendment 794.

         To be sure, Ms. Gonzalez frames her motion as one arising under 28 U.S.C.

§ 2255. As correctly set out in the report and recommendation, § 2255 is not the

vehicle by which a retroactive guideline amendment is applied. This usually

benefits defendants—to obtain relief under a retroactive guideline amendment, a

defendant need not satisfy the procedural requirements and statute of limitations



Cases No. 5:12cr9-RH-HTC and 5:16cv221-RH-HTC
                                                                                    Page 3 of 4




applicable to § 2255 motions. In any event, § 2255 cannot be used to make

retroactive a guideline amendment that is not retroactive.

         A defendant need not obtain a certificate of appealability to appeal the denial

of a motion for retroactive application of the guideline amendment. But a

defendant may appeal the denial of a § 2255 motion only if the district court or

court of appeals issues a certificate of appealability. Under 28 U.S.C. § 2253(c)(2),

a certificate of appealability may issue “only if the applicant has made a substantial

showing of the denial of a constitutional right.” See Miller-El v. Cockrell, 537 U.S.

322, 335-38 (2003); Slack v. McDaniel, 529 U.S. 473, 483-84 (2000); Barefoot v.

Estelle, 463 U.S. 880, 893 n.4 (1983); see also Williams v. Taylor, 529 U.S. 362,

402-13 (2000) (setting out the standards applicable to a § 2254 petition on the

merits). As the Court said in Slack:

              To obtain a COA under § 2253(c), a habeas prisoner must make a
              substantial showing of the denial of a constitutional right, a
              demonstration that, under Barefoot, includes showing that
              reasonable jurists could debate whether (or, for that matter, agree
              that) the petition should have been resolved in a different manner
              or that the issues presented were “adequate to deserve
              encouragement to proceed further.”

529 U.S. at 483-84 (quoting Barefoot, 463 U.S. at 893 n.4). Further, in order to

obtain a certificate of appealability when dismissal is based on procedural grounds,

a petitioner must show, “at least, that jurists of reason would find it debatable

whether the petition states a valid claim of the denial of a constitutional right and



Cases No. 5:12cr9-RH-HTC and 5:16cv221-RH-HTC
                                                                                Page 4 of 4




that jurists of reason would find it debatable whether the district court was correct

in its procedural ruling.” Id. at 484.

         Ms. Gonzalez has not made the required showing. This order thus denies a

certificate of appealability.

         IT IS ORDERED:

         1. The report and recommendation is accepted and adopted as the court’s

further opinion.

         2. Ms. Gonzalez’s motion for relief under 28 U.S.C. § 2255, ECF No. 515,

is denied.

         3. The clerk must enter judgment.

         4. A certificate of appealability is denied.

         SO ORDERED on June 29, 2019.

                                                 s/Robert L. Hinkle
                                                 United States District Judge




Cases No. 5:12cr9-RH-HTC and 5:16cv221-RH-HTC
